Citation Nr: 1744692	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, currently rated 10 percent disabling.

3.  Entitlement to an increased initial rating for left knee strain with patellofemoral pain syndrome, currently rated 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 25, 2012.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from July 1998 to July 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2015, the Board remanded the case for further development.  

In a statement received in February 2016, the Veteran requested that Disabled Americans Veterans (DAV) be removed as his representative, and indicated that he would be representing himself.

The issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine and left knee strain; and entitlement to a TDIU prior to April 25, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea is not medically diagnosed at any time during this appeal.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letter sent to the Veteran in July 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.

VA provided a relevant examination in January 2016.  The examination of record provides an adequate basis for the Board to decide the claim addressed herein.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this decision.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection-Sleep Apnea

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for sleep apnea.  Sleep apnea has not been present at any time during the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

STRs and VA treatment records show no diagnosis for sleep apnea based on a sleep study.  A sleep study conducted during service in June 2010 did not find sleep apnea.  

A sleep study conducted in January 2016 was "not suggestive of obstructive sleep apnea."  On VA examination in January 2016, the Veteran reported loud snoring and daytime sleepiness.  He reported sleeping five hours per night and that he had difficulty falling asleep and staying asleep.  He took Zolpidem as needed for sleep.  The examiner diagnosed insomnia and stated that the Veteran did not have sleep apnea.
The record contains a lay statement from the Veteran's mother referring to his having sleep apnea, and the Veteran has described himself as having sleep apnea.  The Veteran is competent to report his symptoms.  However, he is not competent to diagnose himself with sleep apnea as this is a medical determination based on symptoms of snoring and waking gasping for air confirmed with a sleep study.  Here, the Veteran lacks the requisite medical expertise to diagnose sleep apnea and sleep studies have shown that he does not have sleep apnea.  See Jandreau, supra.

The Board assigns greater probative value to the medical evidence, including the sleep studies conducted during service and in January 2016, which found no evidence of sleep apnea.  The Board notes that the Veteran has not presented any medical evidence showing a diagnosis for sleep apnea.

Accordingly, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the increased ratings claims to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(2016).

During January 2016 VA examinations, the Veteran reported that he experienced flare-ups of his lumbar spine and left knee disabilities.  The examiner was unable to state whether the Veteran's flare-ups would cause a greater limitation of range of motion, noting that examination was not conducted during a flare-up.  Thus, the VA examinations conducted in January 2016 did not fully address the functional limitations during flare-ups.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the January 2016 examination was inadequate, the Board finds that a new examination must be obtained on remand.  

If the new examination is not conducted during a flare-up, the VA examiner will be asked to estimate functional loss during flare-ups based on the Veteran's descriptions of his additional loss of function during flare-ups, information gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced during flares.  Id.  

The Veteran's TDIU claim is inextricably intertwined with the other claims currently on appeal.  The appropriate remedy where a claim is inextricably intertwined with other claims currently on appeal is to remand the claim pending the adjudication of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected lumbar spine and left knee disabilities.  The claims file should be made available to, and reviewed by, the examiner, and the examiner must indicate whether such review was accomplished.  The examiner must then address the following:

(a) The examiner should determine the range of motion of the Veteran's lumbar spine and left knee, in degrees.  Range of motion testing must include both passive and active motion, and in weightbearing and nonweightbearing.  It should be indicated at what point during the range of motion that the Veteran experiences any limitation of motion that is specifically attributable to pain.

(b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional impairment i) during flare-ups and ii) with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost, if possible.  

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups AND with repetitive use over time, based on the Veteran's description of the severity, frequency, and duration of his flares, and functional loss manifestations.  

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

2.  The RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken in accordance with Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, readjudicate the remaining issues on appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


